                 Case 1:19-cv-05943-JMF Document 66 Filed 11/17/20 Page 1 of 1
                          Law Offices of Colin Mulholland
                                           Employment and Civil Litigation

      30-97 Steinway Street.                                                        Telephone: (347) 687-2019
      Suite 301-A                                                                  cmulhollandesq@gmail.com
      Astoria, NY 11103




                                                                              November 17th, 2020
      Honorable Jesse M. Furman
      United States District Judge
      40 Foley Square
      New York, NY 10007


                               Re: Ucarer v. ALA Turk, Inc. et al, 19-cv-5943 (JMF)

      Your Honor,

              I jointly with Defendants to respectfully request, in the interests of justice, that the

      briefing schedule be modified to permit Plaintiff to submit his supplemental opposition

      brief tomorrow on November 18th, 2020, nunc pro tunc, and Defendants be permitted to

      submit their supplemental reply brief on Monday November 30th, 2020.

              Presently, Plaintiff was scheduled to submit his supplemental opposition brief on

      November 11th, 2020 and Defendants to submit their supplemental reply brief on

      November 18th, 2020. The undersigned mistakenly calendared the November 18th, 2020

      date for the Plaintiff’s opposition brief.

              The undersigned has spoken with counsel for Defendants and Defendants have

      consented to this application.

Application GRANTED as to the opposition brief, but                    /s/Colin Mulholland, Esq.
the reply shall be filed by November 24, 2020. The                     Colin Mulholland, Esq.
Clerk of Court is directed to terminate ECF No. 65.                    30-97 Steinway, Ste. 301-A
                                                                       Astoria, New York 11103
                                                                       Telephone: (347) 687-2019
                               SO ORDERED.
                                                                       Attorney for Plaintiff



                               November 17, 2020
